                                                                                                                            FILED
                                                                                                                2021 Mar-29 AM 10:11
                                                                                                                U.S. DISTRICT COURT
                                                                                                                    N.D. OF ALABAMA
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                     Northern District of Alabama


                              D.S.,                               )
                                                                  )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No. 2:20-cv-02012-RDP
                                                                  )
                JEFFERSON DUNN, et al.,                           )
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                           f\ Ii /\f,, SUMMONS IN A CIVIL ACTION
To: (Defendant's na1ne and address) Charles Daniels
                                    Nevada Department of Corrections
                                    Stewart Facility
                                    5500 Snyder Avenue, Bldg. 17
                                    Carson City, Nevada 89701



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Anil Mujumdar
                                 Dagney Johnson Law Group
                                 2170 Highland Avenue, Suite 250
                                 Birmingham, AL 35205



        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.
                                                                        SHARON N. HARRIS, CLERK OF COURT

                                                                             CLERK OF COURT




                                                                                     CllRK. U.S. DISTRICT cou::r
                                                                                    ROOM 140, U.S. COURTHOLISE
                                                                                       1729 5TH AVENUE NORTH
                                                                                        BIRM!NGHAM, AL 35203
